tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date feb person to contact identification_number telephone number in reply refer to te_ge review staff last date for filing a petition with the tax_court certified mail-return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code our favorable determination_letter to you dated september 20xx is hereby revoked and you are no longer exempt under sec_50 i a of the code effective january 20xx our adverse determination was made for the following reasons you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activitiesthat accomplish one or more exempt purposes as required by treas reg section i c -i a i you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a the internal_revenue_code for declaratory_judgment be of petition section under filed if you decide to contest this determination in for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the 91st day after the date this court you must initiate suit a determination was mailed to you contact the clerk of the appropriate court for the rules for initiating the courts at the following addresses declaratoly judgment you may write to suits for united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication maria hooke director exempt_organizations examinations ai department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact employee id telephone fax manager’s contact information employee id telephone response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally sign a consent to extend the period of limitations for assessing tax this is to allow the if you file a protest the auditing agent may ask you to letter rev catalog number 34809f irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicabie law and arguments in support of your position valid protest refer to publication how to appeal an irs determination on tax- exempt status for specific information needed for a fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you're considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely lo pi a ased lo mu agers ted date for maria hooke director exempt_organizations examinations enclosures form 4621-a form 886-a form_6018 letter rev catalog number 34809f department of the treasury - internal_revenue_service schedule no or exhibit form_886 a name of taxpayer explanation of items year period ended december 20xx issues does under internal_revenue_code sec_501 eo continue to qualify for exemption from federal_income_tax facts the eo incorporated in the state of was on xx at that time the eo’s name article iv of the eo’s articles of incorporate stated the eo’s purpose as information deleted on xx the eo amended its articles of incorporation to change its name to the eo submitted a form_1023 application_for recognition of exemption under sec_501 to the internal_revenue_service service on xx form_1023 listed as director cfo and secretary part iv described its educational purpose as the director ceo and president and information deleted the service issued letter dated xx recognizing the eo as an exempt_organization under code sec_501 and as a public charity under code sec_170 effective on xx form 990-ez short_form retum of organization exempt from income the eq’s tax reports dollar_figure in total income and dollar_figure in total expenses the expenses consist of dollar_figure in printing expenses dollar_figure in video production dollar_figure in bank fees dollar_figure in website fees and dollar_figure in administrative expenses department of the treasury - internal_revenue_service schedule no or exhibit form_886 a name of taxpayer explanation of items year period ended december 20xx the eo’s 20xx form 990-ez reports dollar_figure in total income and dollar_figure in total expenses the expenses consist of dollar_figure in professional fees dollar_figure in occupancy expenses dollar_figure in printing expenses and dollar_figure in registration fees the eo’s 20xx form 990-ez reports dollar_figure in total income and dollar_figure total expenses the expenses consist of dollar_figure grant expenses dollar_figure in professional fees dollar_figure in printing expenses and dollar_figure in bank fees the eo’s 20xx form 990-ez reports dollar_figure in total income of dollar_figure and dollar_figure in total expenses the expenses consist of dollar_figure in professional fees and dollar_figure in printing expenses the eo did not file a form_990 for the 20xx tax_year support was requested regarding the substantial 20xx revenue increase and the eo provided two documents the first document is a letter from the eo to thanking them for their commitment to donate dollar_figure attachment the second document is an unsigned pledge agreement between the eo where the agreement states the eo will turn over dollar_figure to research agreed to gift dollar_figure to the eo effective xx attachment and to conduct and information deleted support was also requested regarding the substantial 20xx expense increase specifically related to the dollar_figure grant the eo provided website www records show for-profit entity involving describes as is a tax-exempt_entity service asa website represents research on child development the website also director and principal investigator is not a tax-exempt_entity org does not state that support was requested to demonstrate the charitable purposes the grant provided to but the eo did not provide any law code sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual department of the treasury - internal_revenue_service form 886-a crev page of department of the treasury - internal_revenue_service schedule no or exhibit form_8 a name of taxpayer explanation of items year period ended december 20xx federal tax regulations regulations sec_1_501_c_3_-1 states in part that in order to be exempt as an organization described in code sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 regulations sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes taxpayer's position the taxpayer agreed to the proposed revocation and committed to execute form_6018 government's position the eo does not continue to qualify for exemption under code sec_501 because it did not demonstrate that it is carrying on a charitable activity the eo was unable to demonstrate that it was carrying on any activities the eo was afforded an opportunity to provide support to demonstrate that it was carrying on a charitable activity or activities in the subsequent years but stated that the eo has not been active since 20xx conclusion the eo does not continue to qualify for exemption under code sec_501 because it did not demonstrate that it carries on a charitable activity the effective date of the proposed revocation is xx form 886-a crev department of the treasury - internal_revenue_service page of
